  Exhibit 10.3


 
AMENDED AND RESTATED SECURED PROMISSORY NOTE
 
$7,000,000
Vista, California
 
March 28, 2019

 
 
FOR VALUE RECEIVED, Flux Power, Inc., a California corporation (“Borrower”),
hereby unconditionally promises to pay to Esenjay Investments, LLC (“Holder”),
the principal amount of Seven Million Dollars ($7,000,000) or such lesser
principal amount (“Principal Amount”) as Holder may have advanced to Borrower
pursuant to the Original Note (as defined below) and the Amended and Restated
Credit Facility Agreement, dated March 28, 2019, by and between Borrower and
Holder (the “Credit Facility Agreement”), together with interest thereon in
accordance with the terms hereof, from the date hereof until the date on which
this Note is paid in full. This Note amends, re-evidences, and supersedes in
full, but does not in any way satisfy or discharge, the indebtedness owed under
that certain Secured Promissory Note dated March 22, 2018, in an original
principal amount of $5,000,000 made by Borrower in favor in Holder (the
“Original Note”).
 
This Note is made and delivered by Borrower to Holder pursuant to the terms of
the Credit Facility Agreement. Under the Credit Facility Agreement, Holder, at
its sole discretion and along with other Lenders (as defined in the Credit
Facility Agreement), agreed to advance funds up to a maximum of Seven Million
Dollars ($7,000,000) to Borrower, from time to time, to be used by Borrower to
purchase inventory and related operational support expenses. All capitalized
terms used and not defined herein shall have the meanings ascribed to them in
the Credit Facility Agreement.
 
THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY AN AMENDED AND RESTATED
SECURITY AGREEMENT (THE “SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND
EXECUTED BY BORROWER FOR THE BENEFIT OF HOLDER AND LENDERS. ADDITIONAL RIGHTS OF
HOLDER AND THE OTHER LENDERS ARE SET FORTH IN THE SECURITY AGREEMENT.
 
1. Advances. So long as there is no Event of Default (as defined below in
Section 4), Holder shall at its sole discretion provide Advances hereunder so
long as the total of all unpaid Advances at the time of such request does not
exceed Seven Million Dollars ($7,000,000) (the “Maximum Amount”). If, at any
time or for any reason, the amount of Advances pursuant to the Notes owed by
Borrower to Lenders exceeds the Maximum Amount, Borrower shall immediately pay
to Lenders, based on the Lender’s Pro Rata Percentage, in cash, the amount of
such excess. For the purpose of this Note, “Pro Rata Percentage” shall mean such
Lender’s interest in the LOC equal to the amount of all Advances made by such
Lender divided by the aggregate amount of all Advances made by the Lenders.
 
2. Terms of the Secured Promissory Note.
 
(a) Interest Rate. Interest on the then outstanding Principal Amount of this
Note shall accrue at a rate per annum equal to fifteen percent (15%), beginning
on the date of each Advance (the “Advance Date”). All interest shall be
calculated on the basis of the actual daily balances of Principal Amount
outstanding for the exact number of days elapsed, using a year of three hundred
sixty (360) days.
 
 

 
 
(b) Maturity Date. Except as otherwise provided herein, the entire Principal
Amount of this Note, together with all accrued but unpaid interest payable
thereon, shall be due and payable in full on the earlier of: (i) December 31,
2019, unless extended pursuant to the terms of this Note (the “Maturity Date”)
or (ii) when such amounts are declared due and payable by Holder upon or after
the occurrence of an Event of Default (as defined below).
 
3. Voluntary Prepayment. Advances may be prepaid, in whole or in part, at any
time prior to the Maturity Date without penalty.
 
4. Events of Default. Upon the occurrence of any of the following events (“Event
of Default”), the Company shall be deemed to be in default hereunder:
 
(a)            failure by the Company to pay when due any of the principal or
accrued and unpaid interest hereunder or under the Security Agreement; or
 
(b)            the Company (i) applies for or consents to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (ii) becomes subject to the appointment of a receiver, trustee,
custodian or liquidator of itself or any part of its property if such
appointment is not terminated or dismissed within thirty (30) days, (iii) makes
an assignment for the benefit of creditors, (iv) is adjudicated as bankrupt or
insolvent, (v) institutes any proceedings under the United States Bankruptcy
Code or any other federal or state bankruptcy, reorganization, receivership,
insolvency or other similar law affecting the rights of creditors generally, or
files a petition or answer seeking reorganization or an arrangement with
creditors to take advantage of any insolvency law, or files an answer admitting
the material allegations of a bankruptcy, reorganization or insolvency petition
filed against it, or (vi) becomes subject to any proceedings under the United
States Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, which proceeding is not dismissed within thirty (30) days of filing,
or has an order for relief entered against it in any proceeding under the United
States Bankruptcy Code.
 
If an Event of Default occurs, all indebtedness under this Note shall become
immediately due and payable, and the Company shall immediately pay to Holder all
such amounts. Holder shall, following and during the continuance of an Event of
Default, also have any other rights which Holder may have pursuant to applicable
law.
 
5.           
Amendment and Waiver. Neither party may assign this Note nor any right or
interest arising out of this Note, in whole or in part, without consent of the
other party. Any term of this Note may be amended and the observance of any term
of this Note may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Company and Holder.
 
6.           
Place of Payment. Payments of principal and interest and all notices and other
communications to Holder hereunder or with respect hereto are to be delivered to
Holder at the address identified in the Credit Facility Agreement or to such
other address as specified by Holder by prior written notice to the Company,
including any transferee of this Note.
 
7.           
Costs of Collection. In the event that the Company fails to pay when due
(including, without limitation upon acceleration in connection with an Event of
Default) the full amount of principal and/or interest hereunder, the Company
shall indemnify and hold harmless Holder of any portion of this Note from and
against all reasonable costs and expenses incurred in connection with the
enforcement of this provision or collection of such principal and interest,
including, without limitation, reasonable attorneys’ fees and expenses.
 
 
 
2

 
 
8.            Waivers. The Company hereby waives presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.
 
9.           
Mutilated, Destroyed, Lost and Stolen Note. In case the Note shall be mutilated,
lost, stolen or destroyed, the Company shall issue a new Note of like date,
tenor and denomination and deliver the same in exchange and substitution for and
upon surrender and cancellation of the mutilated Note, or in lieu of a lost,
stolen or destroyed Note, upon receipt of evidence satisfactory to the Company
of the loss, theft or destruction of such Note.
 
10.         

Interest Savings Clause. In the event any interest is paid on this Note which is
deemed to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note.
 
11.         

Governing Law. THIS NOTE AND THE RIGHTS AND DUTIES OF THE COMPANY AND HOLDER
HEREOF SHALL BE GOVERNED BY, CONSTRUED IN AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED ENTIRELY WITHIN THAT STATE.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3

 
IN WITNESS WHEREOF, the Company has executed and delivered this Note on March
28, 2019.
 
 
COMPANY:
 
Flux Power, Inc.
 
 
By:                                                                
       Ronald Dutt, Chief Executive Officer
 


 
 
 
